Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Response to Amendment
Amendments submitted on 6/27/2022 include amendments to the claims. Claims 1-3, 6-20 are pending. Claims 1, 6 and 14 have been amended. Claims 4-5 have been cancelled.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the sensing portion is disposed at a position shifted to one of a left side or a right side of a center line of the electric heater receiving portion: Cho does not teach that the sensing portion is disposed at a position shifted to a left or right side of a center line of the electric heater receiving portion. However, Cho teaches in pages 6-8 of the translation that the electric heater receiving portion 91/91a, including the upwardly projecting portion, is configured to provide mechanical support. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the electric heater receiving portion may be altered based on the desired type and extent of mechanical support for the particular application. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding applicant’s arguments that none of the references teach that the sensing portion comprises a guide inclined surface that has a triangular shape facing the center line in a left-right direction and that is inclined with respect to the upper side of the electric heater receiving portion, the guide inclined surface extending toward the center line in the left-right direction and downward to the upper side of the electric heater receiving portion, and wherein a width of the guide inclined surface decreases as the sensing portion extends upward from the upper side of the electric heater receiving portion: Cho teaches a sensing portion (see portion of 91/91a that protrudes upward in figures 3, 5, 6, 8) that protrudes upward from an upper side of the electric heater receiving portion 91/91a and that allows detection of a position of the electric heater 80a relative to the predetermined position in the electric heater receiving portion 91/91a (since the sensing portion is disposed adjacent to the predetermined position but above and sloping away therefrom); that the sensing portion comprises a guide inclined surface (see inclined portions on left and right side) that has a triangular shape facing the center line in a left-right direction and that is inclined with respect to the upper side of the electric heater receiving portion 91/91a, the guide inclined surface extending toward the center line in the left-right direction and downward to the upper side of the electric heater receiving portion 91/91a; that a width of the sensing portion decreases as the sensing portion extends upward from the upper side of the electric heater receiving portion 91a and that it has an upper surface (see portion above middle of sensing portion) that is inclined with respect to the upper side of the electric heater receiving portion 91a, that extends downward and in a rear direction, and that is connected to the upper side of the electric heater receiving portion 91a and the guide inclined surface (see figures 3-8 and pages 6-8 of the translation).
Regarding applicant’s arguments that Lee’s receiving groove does not appear to enable detection of whether Lee’s heater is disposed above or below Lee’s housing: Lee’s groove 811 is configured to fit the heater 83 as inserted from the top (see figure 3), whereas, the opposite end of the groove 811 is configured to protrude outwards, which would therefore allow for the detection of whether Lee’s heater 83 is disposed above or below the housing 81. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 fails to further limit the subject matter of claim 1 on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20050115815A).
Regarding claims 1, 3 and 6, Cho teaches a laundry treating apparatus (see abstract), comprising: a cabinet 10; a tub 20 disposed inside the cabinet 10; a drum 30 disposed inside the tub 20; an electric heater 80/80a coupled to a bottom portion of the tub 20 and configured to heat wash water in the tub 20; and a bracket 90/90a that is disposed at the tub 20 and that supports the electric heater 80/80a to be spaced apart from the bottom portion of the tub 20, the bracket 90/90a comprising: an electric heater receiving portion 91/91a that is configured to receive the electric heater 80a to a predetermined position, and a sensing portion (see portion of 91/91a that protrudes upward in figures 3, 5, 6, 8) that protrudes upward from an upper side of the electric heater receiving portion 91/91a and that allows detection of a position of the electric heater 80a relative to the predetermined position in the electric heater receiving portion 91/91a (since the sensing portion is disposed adjacent to the predetermined position but above and sloping away therefrom); that has a triangular shape facing the center line in a left-right direction and that is inclined with respect to the upper side of the electric heater receiving portion 91/91a, the guide inclined surface extending toward the center line in the left-right direction and downward to the upper side of the electric heater receiving portion 91/91a; that a width of the sensing portion decreases as the sensing portion extends upward from the upper side of the electric heater receiving portion 91a (reads on claim 3) and that it has an upper surface (see portion above middle of sensing portion) that is inclined with respect to the upper side of the electric heater receiving portion 91a, that extends downward and in a rear direction, and that is connected to the upper side of the electric heater receiving portion 91a and the guide inclined surface (reads on claim 6) (see figures 3-8 and pages 6-8 of the translation). Cho does not teach that the sensing portion is disposed at a position shifted to a left or right side of a center line of the electric heater receiving portion. However, Cho teaches in pages 6-8 of the translation that the electric heater receiving portion 91/91a, including the upwardly projecting portion, is configured to provide mechanical support to the heater. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the electric heater receiving portion may be altered based on the desired type and extent of mechanical support for the particular application. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 7-11, Cho teaches the limitations of claim 1. Cho also teaches in figures 3-4, 5, 6-8 that the bracket 90a further comprises: a base (see flat portion from which 97/97a extends); and a supporter 97/97a that is spaced apart upward from the base and that supports the electric heater 80a from a position vertically below the electric heater 80a (reads on claim 7); the supporter 97/97a is disposed in a rear region of the electric heater receiving portion 91a (see figures 4, 6-7) (reads on claim 8); the supporter 97/97a comprises an inclined portion that is inclined with respect to the base and that extends upward from the base in a rear direction (reads on claim 9); the supporter 97/97a further comprises a round portion (see curved top portion) that has a curved cross-sectional shape and that is disposed at an upper end of the inclined portion (reads on claim 10); wherein the round portion extends in parallel to the base (reads on claim 11).
Regarding claims 12-13, Cho teaches the limitations of claim 7. Cho teaches in figures 3-8 and pages 6-8 of the translation that the bracket 90/90a may comprise a screw fastening portion 98a that extends downward from the base; and cut-out portions (see cut-out portions at 95/95a) that are defined at a front side of the supporter 97/97a, the cut-out portions being defined at both sides of the screw fastening portion 98a, respectively. Cho does not explicitly teach in the embodiments of figures 3-8 that the screw fastening portion extends from a center of the base. However, Cho teaches in figure 2 that the screw fastening portion 187 may extend from a center of the base and corresponding to a center of the supporter 186, thereby providing mechanical support from a central portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a screw fastening portion that extends from a center of the base may be included in the embodiment of figures 3-8 so as to allow for additional mechanical support from a central portion (reads on claims 12-13). Furthermore, it has been determined that the rearrangement of parts constitutes an obvious  design choice absent persuasive evidence that anew and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 14-18, Cho teaches the limitations of claim 1. Cho also teaches in figures 3-8 and pages 6-8 of the translation that the tub 20 has a water collection space defined at a bottom portion of the tub 20 and capable of collecting wash water, and wherein the laundry treating apparatus further comprises a bracket coupling portion 22-27/22a-27a that is disposed in the wash water collection space and that is coupled to the bracket 90a (reads on claim 14); wherein the bracket coupling portion 22-27/22a-27a comprises bracket coupling portions 24, 25/24a, 25a that are spaced apart from each other and that couple to both side portions of the bracket 90/90a, respectively, and wherein the bracket 90a is configured to be inserted into the bracket coupling portions (into space therebetween) 24, 25/24a, 25a by a predetermined width (reads on claim 15); an upper support rib 26, 27/26a, 27a that contacts and supports an upper side of the bracket 90/90a; and a lower support rib 24/24a that contacts and supports a lower side of the bracket 90a (reads on claim 16); an engaging piece S/95/95a that is configured to be caught by the bracket coupling portion 22-27/22a-27a to thereby restrict separation of the bracket 90/90a and the bracket coupling portion 22-27/22a-27a based on the bracket 90/90a being inserted into the bracket coupling portion 22-27/22a-27a (reads on claim 17); wherein the engaging piece 95 is inclined upward with respect to a bottom surface of the bracket 90/90a and extends toward a front side of the bracket 90/90a (reads on claim 18).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20050115815A) as applied to claim 1 and further in view of Lee et al. (US201803602972).
Regarding claim 2, Cho teaches the limitations of claim 1. Cho teaches in figures 3, 5, 6, and 8 that the sensing portion protrudes to an outside of the electric heater receiving portion 91a.  Cho does not explicitly teach that the sensing portion is recessed from an inner side of the electric heater receiving portion. Lee et al. teaches a washing machine with a heater (see abstract) and that a sensing portion 811 may be recessed from an inner side of the electric heater receiving portion 81 and protrude to an outside of the electric heater receiving portion 81 thereby serving to locate and support the electric heater 83 (see figures 1, 3, 5, 12). Since both Cho and Lee et al. teach washing machines with heaters it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the sensing portion in the system by Cho may be recessed from an inner side of the electric heater receiving portion so as to locate and support the electric heater, as shown to be known and conventional by Lee et al.
Regarding claim 20, Cho teaches the limitations of claim 1. Cho teaches in figures 3, 5, 6, 8 that the sensing portion is protruded from the electric heater receiving portion 91a in a manner that is bent away therefrom (reads on deforming with a preset compressive force). Cho does not explicitly teach that the bracket is made of metal. Lee et al. teaches a washing machine with a heater (see abstract) and that the mechanical support 81 may be constructed of metal so as to allow for effective thermal energy transfer from the heater 83 (see paragraph [0078], figure 5). Since both Cho and Lee et al. teach washing machines with heaters it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the bracket in the system by Cho may be constructed of metal so as to allow for the effective transfer of thermal energy from the heater, as shown to be known and conventional by Lee et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20050115815A) as applied 
to claim 14 and further in view of Doh et al. (US20130198970).
Regarding claim 19, Cho teaches the limitations of claim 14. Cho does not explicitly teach that the coupling portion is made of a plastic material. Doh et al. teaches a laundry treating apparatus (see abstract) and that use of plastic as a material of construction allows for reductions in weight and cost (see paragraphs [0097] and [0104]). Since both Cho and Doh et al. teach laundry treating apparatuses it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the bracket coupling portion in the system by Cho may be constructed of plastic so as to reduce weight and costs, as shown to be known and conventional by Doh et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711